Citation Nr: 1143872	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for a left knee disability, beginning February 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from February 1980 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Jackson, Mississippi, Regional Office (RO), which granted service connection for traumatic arthritis with history of arthroscopic surgery of the left knee, and assigned a 10 percent rating, effective March 1, 2007.  The Veteran disagreed with his rating and subsequently perfected an appeal.

In a June 2009 rating decision, the RO granted a temporary total rating for the Veteran's left knee disability from December 1, 2008, to January 31, 2010, based on surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30, and assigned a 30 percent rating from February 1, 2010.  A June 2010 Board decision granted the Veteran a 20 percent rating for a left knee disability prior to November 30, 2008 and remanded the issue of entitlement to a rating in excess of 30 percent disabling for a left knee disability, beginning February 1, 2010, for additional development.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a June 2010 VA record indicated that the Veteran enjoyed retirement and had had some job offers.  The Veteran has not asserted that he is unemployable due to service-connected disability, and the issue of entitlement to a TDIU is not raised by the record at this time.

The issues of entitlement to service connection for PTSD and traumatic brain injury have been raised by the record (Veteran's February 2010 statement) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

It is noted that in the February 2010 statement, the Veteran asserted that he had two claims pending at that time (his left knee claim, and his claim for an increased rating for deep venous thrombosis (DVT) in his right lower extremity).  A review of the claims file reveals that the Veteran was granted service connection for DVT in the November 2007 rating decision and was assigned a 10 percent rating.  The Veteran filed a notice of disagreement with this issue in July 2008, and a statement of the case was issued in October 2008.  However, in his substantive appeal the Veteran specifically indicated that he only wanted to appeal his left knee claim.  As such, jurisdiction over the Veteran's DVT in the right lower extremity claim was not conveyed on the Board and the November 2007 rating decision became final.  The Veteran is free to seek an increased rating for his DVT of the right lower extremity, but the February 2010 statement did not indicate that the condition was worse and it did not indicate the desire to seek an increased rating for that issue.  


FINDING OF FACT

1.  The Veteran's left knee is not shown to have chronic residuals of severe painful motion or weakness in the affected extremity.

2.  The Veteran's left knee is not ankylosed.

3.  The Veteran's left knee is not shown to cause tibia/fibula impairment with nonunion.

4.  Even considering functional limitation from pain, extension of the Veteran's left knee is not limited to 30 degrees or more and flexion is not limited to 60 degrees.

5.  No left knee instability is shown by the evidence of record or alleged by the Veteran.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left knee disability, beginning February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a left knee disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  

The Veteran was also scheduled to testify at a hearing before the Board, but he withdrew his hearing request. 

In November 2010 the Veteran underwent a VA examination that addressed the matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The November 2010 VA examination described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, VA's duty to assist with respect to obtaining VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran was afforded a VA examination in November 2010.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran underwent a left knee arthroplasty in December 2008.  Diagnostic Code 5055 (knee replacement) provides a temporary total rating for one year following surgical implantation of a prosthetic knee joint.  Thereafter, a veteran is assigned a minimum rating of 30 percent under Diagnostic Code 5055.  Diagnostic Code 5055 directs that when there is an intermediate degree of residual weakness, pain, or limitation of motion, the knee is to be rated by analogy using diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  A 60 percent rating may be assigned pursuant to Diagnostic Code 5055 when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Here, the Board finds that a disability rating in excess of 30 percent is not warranted for the period since February 1, 2010.  

As noted, a 60 percent rating may be assigned under Diagnostic Code 5055 when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Since 2010, the Veteran did report pain in his left knee in several VA treatment records.  For example, in a June 2010 VA treatment record the Veteran was noted to have complained of left knee pain and limping "from the exertion of packing."

However, nowhere in the VA treatment records has the Veteran alleged that the left knee pain is severe.  The Veteran has also not described severe weakness in the knee.  While the Veteran has reported left knee pain, and in June 2010 was noted to be limping due to left knee exertion, there is no indication that the Veteran's painful motion is severe in nature, as required for a 60 percent rating under Diagnostic Code 5055.  

The Veteran underwent a VA examination in November 2010 at which he demonstrated range of motion from 0 to 105 degrees after repetitive motion with 4+/5 strength; and the VA examiner noted that Veteran's left knee had no additional loss of range of motion due to repetitive motion, fatigue, weakness, or incoordination.  The examiner also noted that the Veteran was able to complete his activities of daily living, and the Veteran denied taking any medication for his left knee disability.  The Veteran noted that the surgery improved his left knee pain, but the left knee still swelled with exercise.  However, this statement does imply that the Veteran has in fact been getting some exercise.

More importantly, when trying to assess the level of post-replacement left knee impairment, the examiner stated that the Veteran had just moderate functional limitation with prolonged walking, standing, and physical activity.  The examiner also estimated that the Veteran had only mild to moderate limitation of motion.  

As such, the Board finds that the Veteran's pain and subjective report of left knee weakness is no more than moderate in nature, and therefore a higher disability rating of 60 percent under Diagnostic Code 5055 is not warranted.

As noted, Diagnostic Code 5055 also directs that a knee claim be rated by analogy using diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  

The Board has thus considered whether the Veteran would be entitled to higher disability ratings under other Diagnostic Codes.  Diagnostic Code 5256 pertains to ankylosis of the knee and provides for a 40 percent rating where there is ankylosis in flexion between 10 and 20 degrees.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran clearly demonstrated considerable range of motion at his recent VA examination and his left knee is therefore not ankylosed.  Moreover, there has been no allegation of ankylosis in the Veteran's left knee.  As such, a higher rating under Diagnostic Code 5256 is not warranted.

There is also no evidence of impairment of the tibia or fibula, and Diagnostic Code 5262 is therefore not for application in this case.

The Board will also consider whether a higher rating could be awarded based on limitation of motion.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees, and a 40 percent rating applies where extension is limited to 30 degrees.

As noted, the Veteran demonstrated full extension at his VA examination in November 2010.  As such, a compensable rating is not warranted based on limitation of extension.  The Veteran also demonstrated flexion to 105 degrees, even after repetitive motion.  As such, the Veteran's flexion greatly exceeded the limitation for even a noncompensable rating (i.e. that flexion is limited to 60 degrees). 

Therefore, based on range of motion testing showing full extension, the criteria are not met for a 40 percent rating under Diagnostic Code 5261.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The November 2010 VA examiner reported that the Veteran's left knee essentially had no additional loss of range of motion due to repetitive motion, fatigue, weakness, or incoordination.  The examiner also stated that the Veteran's limitation of motion was only mild or moderate.  Furthermore, the flexion was limited to 105 degrees by pain and stiffness on repetitive motion, but no additional functional limitation was shown beyond 105 degrees.   Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having left knee extension limited to 30 degrees, as is necessary in order to achieve the next-higher 40 percent evaluation under Diagnostic Code 5261.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds that where a claimant who has both limitation of flexion and limitation of extension of the same leg, such must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, however, the medical findings previously discussed do not establish loss of left knee flexion or extension to a compensable degree at any time during the rating period on appeal.  Based on the above findings, separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

In a November 2011 informal hearing presentation, the Veteran's representative suggested that an additional rating be assigned for limitation of flexion.  However, as described, the Veteran demonstrated flexion which greatly exceeded the limitation for even a noncompensable rating.  Moreover, the Veteran's limitation of flexion is already contemplated by the 30 percent rating that is assigned under Diagnostic Code 5055.  As such, a separate rating for limitation of flexion is not warranted.

Under Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

At his examination, the Veteran specifically denied experiencing any subluxation, but he reported having experienced some instability in his knee.  However, objective testing did not detect any instability.  It is also noted that the Veteran does not wear any braces or use any assistive devices as a result of his left knee disability.  Given that the objective evidence did not detect any instability, a separate rating under Diagnostic Code 5257 is not for application.  

In sum, the evidence of record reveals a disability picture consistent with the 30 percent evaluation assigned for left knee disability throughout the applicable rating period on appeal.

The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the left knee pain and problems that he experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are generally consistent with the rating currently assigned.

As such, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent, from February 1, 2010, for the Veteran's left knee disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent disabling for a left knee disability, beginning February 1, 2010, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


